        Case 4:21-cv-00045-BMM Document 23 Filed 07/20/21 Page 1 of 1
                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


 CERTIAN UNDERWRITERS AT                      CV-21-45-GF-BMM
 LLOYD'S, LONDON
 SUPBSCRIBING TO POLICY NO.
 STEO 1273-1907,                                  ORDER

                     Plaintiff,

 vs.

 MOUNTAIN TITLE COMPANY,
 JAMES TALCOTT
 CONSTRUCTION, INC.,

                     Defendant.


       Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

       IT IS ORDERED:

       1. This case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

       2. The Clerk of Court is directed to forthwith notify the parties of the

making of this order.

       DATED this 20th day of July, 2021.
